 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEX46
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURTY.|
By a vw
Plaintiff, PIO

Vv. Criminal Action No. 2:19-CR-00110-Z-BR

BALENTIN MARTINEZ MURILLO, JR (1)

CO? COR COD 6 6D FON 40? 4O? tor

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 20, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Balentin Martinez Murillo, Jr filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Balentin Martinez Murillo, Jr was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Balentin Martinez Murillo, Jr; and ADJUDGES Defendant Balentin Martinez Murillo, Jr guilty
of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 7, 2019.

  

 

MAT#HEW J.
UNJTED STATES DISTRICT JUDGE

 
